DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100143798 (Zhamu) in view of Chemical Engineering Journal vol. 322, pp. 188–195, 2017 (Fang).
	Zhamu discloses solid nanocomposite particle composition for lithium ion battery electrode applications comprising an anode active material selected from the group germanium (Ge) and in a form of fine particles, rods, wires, fibers, or tubes with a dimension smaller than 200 nm; protective nano graphene platelets; and a graphite matrix material; wherein the nano graphene platelets and the electrode active material are dispersed in the matrix material together with a polymeric binder, wherein nano graphene platelets occupy a weight fraction wg of 2% to 50% of the total nanocomposite weight (Abstract, paragraphs [0070], [0073], [0079],[0085], [0114] and Fig. 2A).
	Zhamu does not expressly disclose that the anode active material is coated with carbon foam. However, in the same field of endeavor, Fang teaches that coating Ge anode active material with carbon foam creates efficient and practical electrodes for those that suffer from huge volume expansion for energy storage applications (Abstract, 2.1 and 3). Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention to use carbon foam to coat the anode active material of Zhamu to create creates efficient and practical electrodes for those that suffer from huge volume expansion.
In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
	With respect to amount of carbon foam please note that as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).
	It is noted that claims 17-32 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the anode of modified Zhamu is similar to that of the Applicant’s, Applicant’s process is not given a patentable weight.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722